Title: General Orders, 12 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Thursday Augt 12th 1779.
          Parole Picardy.  C. Signs Pico Spain.
        
        It having been reported to the Commander in Chief that Persons not properly licensed are selling liquors in the Garrison & in boats on the river as well to the injury of the health of the soldiery as to the Subversion of good order and discipline; Major General McDougall will immediately take effectual measures to have all liquors seized which shall be found for sale in the hands of any persons as above described who have not proper authority for the purpose either from the former or present Commandant of the Garrison or in the mode prescribed by the General order of the 16th of April 1778.
        These seizures to be deposited with the Commissary for the use of the army.
        The officers commanding divisions will do the same within the limits of their respective divisions.
        At a General Court Martial of the line whereof Coll Jackson was President held at West-Point July 13th 1779 and by different adjournments to the 4th instant, Lieutenant Colonel Loring of the 3rd Massachusetts regiment was tried upon the following charges: 1st “For furloughing a number of men belonging to the regiment directly contrary to His Excellency General Washington’s orders, by which the public service is greatly injured.
        2ndly For disposing of Articles which he drew out of the public clothing store (for the use of the officers) to private persons at a very great advance.
        3rdly For detaining the Surgeon’s Mate (in the absence of the Surgeon, when on furlough) with twenty effective men at Crom-Pond as a guard to him, when at that time the regiment was ordered on command to Harrison’s Purchase; Also detaining one man to bake for General Huntington’s brigade (then at Crom-Pond); The profit arising therefrom he converted to himself.
        4thly For defrauding the soldiers of part of their rations in ordering thirty two pounds of flour to be stopped from every hundred, drawn for the use of the regiment & converting two barrels of superfine flour to his own use which was drawn for the regiment, and returning very bad in lieu thereof.
        5thly For refusing an officer or officers any money to recruit men, which he drew for that purpose to the great injury of the recruiting service.”
        After mature deliberation, the Court are of opinion that Lieutenant

Colonel Loring is not guilty of the 1st charge exhibited against him, as there does not appear to have been any order of His Excellency the Commander in Chief’s issued, tho’ there appears to have been a greater number of men furloughed than allowed by Major General McDougall’s orders; and for the doing of which he justifies himself by Major General McDougall’s certificate; Also of the 2nd and 5th charges and the latter part of the 3rd (viz.) “For detaining one man to bake for General Huntington’s brigade then at Crom-Pond, the profits arising therefrom he converted to himself.”
        But the Court judge Lieutenant Colonel Loring guilty of the 1st part of the 3rd charge (viz.) “Detaining the Surgeon’s Mate (in the absence of the Surgeon when on furlough) with twenty effective men at Crom-Pond as a guard to him, when at that time the regiment was ordered on command to Harrison’s Purchase,” and of the 4th charge exhibited against him which are a breach of the 5th Article of the 18th Section of the Articles of War and do adjudge him to be dismissed the service of the United-States of North-America and that he make restitution to Colonel Greaton’s regiment for all the flour and bread which he has defrauded them of.
        His Excellency the Commander in Chief confirms the sentence of the Court and orders it to take place immediately.
      